                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION



JACQUELINE KNAPP,

                  Plaintiff,                                             Hon. Janet T. Neff

v.                                                                       Case No. 1:19-CV-146

UNITED STATES OF AMERICA, et al.,

            Defendants.
____________________________________/
                                    REPORT AND RECOMMENDATION

                  This matter is before the Court on Defendants’ Motion to Dismiss for Lack of

Jurisdiction, (ECF No. 42), and Defendants’ Motion to Dismiss for Failure to State a Claim, (ECF No.

53). Plaintiff has failed to respond to either motion. Pursuant to 28 U.S.C. ' 636(b)(1)(B), the

undersigned recommends that Defendants’ motions both be granted and this matter terminated.

                  Plaintiff initiated this action on February 25, 2019, against the United States of

America, United States Attorney General William Barr, the State of Michigan, and Michigan Attorney

General Dana Nessel. (ECF No. 1). In her complaint, Plaintiff details alleged deficiencies with

respect to state and federal policy regarding opioid medications. As Defendants correctly note,

however, the present complaint was not drafted by Plaintiff, but is instead a form complaint readily

available on the internet.1




1
  The complaint which Plaintiff submitted is known as the “Starburst Complaint” and the litigants who submit this
complaint or participate in the litigation of such are referred to as “Starburst Warriors.” See Sick of Suffering, available
at https://sickofsuffering.com/ (last visited on Aug. 21, 2019). The complaint which Plaintiff filed is available through a
link on this website. See Starburst Complaint, available at https://drive.google.com/file/d/19MvQ9vz25lGt-
NbAUK4Cyw_JzK16Wz_Z/view (last visited on Aug. 21, 2019).
               The central theme of the Starburst Complaint is that due to “hysteria” regarding opioid

deaths and overdoses, opioid pain medication is being unlawfully restricted from patients who require

such to treat intractable pain. Accordingly, Plaintiff requests the following injunctive relief: (1)

permit “all Americans” to join in this litigation; (2) order the Drug Enforcement Administration to

“stop persecuting licensed medical professionals and his/her patients”; and (3) order “pharmacy

employees” to stop using “profiling to determine who may or may not receive controlled medications.”

Defendants now move to dismiss Plaintiff’s claims.

               I.     Failure to Respond

               Defendants’ motions to dismiss were both filed on May 20, 2019. Pursuant to the

Local Rules of Civil Procedure, Plaintiff was permitted 28 days to respond to Defendants’ motions.

See W.D. Mich. L.CivR 7.2(c). Defendants’ motions were filed more than three months ago and

Plaintiff has neither responded thereto nor requested an extension of time to do so.

               While Plaintiff is representing herself, pro se litigants are “still required to follow the

rules of civil procedure and easily-understood Court deadlines.” Ciavone v. McKee, 2009 WL

2959737 at *6 (W.D. Mich., Sept. 10, 2009). Failure by a plaintiff to respond to a motion to dismiss

constitutes a forfeiture of the claims to which the motion is addressed. See Notredan, L.L.C. v. Old

Republic Exchange Facilitator Co., 531 Fed. Appx. 567, 569 (6th Cir., July 29, 2013) (failure to

respond to an argument that a claim is subject to dismissal “amounts to a forfeiture of [such] claim”).

Likewise, opposition to a motion to dismiss is waived, and dismissal appropriate, where the plaintiff

fails to respond thereto. See Humphrey v. United States Attorney General’s Office, 279 Fed. Appx.

328, 331 (6th Cir., May 15, 2008) (“if a plaintiff fails to respond or otherwise oppose a defendant’s

motion, then the district court may deem the plaintiff to have waived opposition to the motion”); Allen


                                                   -2-
v. NCL America LLC, 741 Fed. Appx. 292, 295-96 (6th Cir., July 10, 2018) (by failing to respond to

motion to dismiss, plaintiff waived opposition thereto); Moody v. CitiMortgage, Inc., 32 F.Supp.3d

869, 875 (W.D. Mich. 2014) (“[a] plaintiff must oppose a defendant’s motion to dismiss or otherwise

respond or he waives opposition to the motion”); Thorn v. Medtronic Sofamor Danek, USA, Inc., 81

F.Supp.3d 619, 631 (W.D. Mich. 2015) (same).            Because Plaintiff has failed to respond to

Defendants’ motions to dismiss, the undersigned recommends that Defendants’ motions both be

granted.

               II.     Standing

               Article III, § 2 of the United States Constitution provides that the “judicial Power” of

the United States extends only to “Cases” and “Controversies.” Because the terms “case” and

“controversy” conceivably encompass many matters more appropriately addressed by the executive

or legislative branches of government, these terms have been interpreted as referring to those “cases

and controversies of the sort traditionally amenable to, and resolved by, the judicial process.” Steel

Company v. Citizens for a Better Environment, 523 U.S. 83, 102 (1998). One element of the case or

controversy requirement is that plaintiffs must establish that they have standing to pursue a particular

claim. See Raines v. Byrd, 521 U.S. 811, 818 (1997).

               To establish standing to litigate a particular matter, a plaintiff must satisfy three

requirements. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, the plaintiff must

have suffered an “injury in fact,” defined as “an invasion of a legally protected interest” that is

“concrete and particularized” and “actual or imminent, not conjectural or hypothetical.” The plaintiff

must next establish “a causal connection between the injury and the conduct complained of.” In other

words, the plaintiff’s injury must be “fairly. . .trace[able] to the challenged action of the defendant,


                                                  -3-
and not. . .th[e] result [of] the independent action of some third party not before the court.” Ibid.

The plaintiff must also establish a likelihood that his injury will be “redressed by a favorable decision.”

Id. at 561.

               The standing requirement is not to be lightly disregarded. As the Supreme Court

stated, “[w]e have always insisted on strict compliance with the jurisdictional standing requirement”

because “federal courts may exercise power only ‘in the last resort, and as a necessity.’” Raines, 521

U.S. at 819. Finally, Plaintiff bears the burden of establishing that she has standing to assert her

claims in a federal forum. See Lujan, 504 U.S. at 561. In her complaint, Plaintiff has failed to allege

that she suffered any concrete injury or any invasion or violation of a legally protected interest.

Instead, Plaintiff has merely asserted a “generalized grievance” which is insufficient to establish

standing. See, e.g., Gill v. Whitford, 138 S.Ct. 1916, 1929 (2018) (“[a] federal court is not a forum

for generalized grievances”). Accordingly, the undersigned recommends, in the alternative, that

Defendants’ motions to dismiss be granted on the ground that Plaintiff lacks standing thus depriving

the Court of jurisdiction to hear this matter. See, e.g., Keen v. Helson, 930 F.3d 799, 802 (6th Cir.

2019) (“[i]f the plaintiff lacks standing, then the court lacks jurisdiction”).

                                            CONCLUSION

               For the reasons articulated herein, the undersigned recommends that Defendants’

Motion to Dismiss for Lack of Jurisdiction, (ECF No. 42), be granted; Defendants’ Motion to Dismiss

for Failure to State a Claim, (ECF No. 53), be granted; and this matter terminated.

               OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of the date of service of this notice. 28 U.S.C. ' 636(b)(1)(C).




                                                    -4-
Failure to file objections within the specified time waives the right to appeal the District Court=s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                               Respectfully submitted,



Dated: August 28, 2019                                          /s/ Ellen S. Carmody
                                                               ELLEN S. CARMODY
                                                               United States Magistrate Judge




                                                   -5-
